

Exhibit 10(ab)


[Grant Number]


LONG TERM PERFORMANCE SHARE AWARD AGREEMENT
PURSUANT TO THE
COMTECH TELECOMMUNICATIONS CORP.
2000 STOCK INCENTIVE PLAN
 
THIS LONG TERM PERFORMANCE SHARE AWARD AGREEMENT (this “Agreement”), made
effective as of [GRANT DATE], by and between Comtech Telecommunications Corp.
(the “Company”) and [PARTICIPANT NAME] (the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted, and the
stockholders of the Company approved, the Comtech Telecommunications Corp. 2000
Stock Incentive Plan (Amended and Restated Effective October 2, 2013) (the
“Plan”);


WHEREAS, pursuant to Section 3.3 of the Plan, the Committee appointed by the
Company’s Board of Directors to administer the Plan (the “Committee”) has
adopted the Guidelines for Deferrable Long Term Performance Shares Granted under
the Plan, as amended and in effect at the date hereof (the “Guidelines”);


WHEREAS, the Company, through the Committee under the Plan, wishes to grant to
the Participant a Performance Share Award under Article IX of the Plan that,
following the achievement of the specified levels of performance, as set forth
on the document titled “Performance Goal and Corresponding Earned Shares”
attached hereto as Appendix A (the “Performance Goal”), and, subject to the
Participant’s continuing service with the Company or an Affiliate through the
achievement of the Performance Goal and related Certification/Vesting Date (as
defined below), may provide for the issuance of a number of shares of the
Company’s Common Stock corresponding to the level of achievement of the
Performance Goal (subject to accelerated earning and vesting of such shares as
specifically provided herein);


WHEREAS, the Performance Goal is intended to constitute a “Performance Goal,” as
set forth under the Plan; and


WHEREAS, such shares of Common Stock, when issued to the Participant, shall be
subject to the terms of this Agreement.


NOW, THEREFORE, the Company and the Participant agree as follows


1. Grant of Performance Share Award.  Subject to the restrictions, terms and
conditions of the Plan, the Guidelines and this Agreement, on [GRANT DATE] (the
“Grant Date”) the Company hereby awards and grants to the Participant an award
under Article IX of the Plan with the designated target number of [TARGET
PERFORMANCE SHARES] Performance Shares (the “Target Performance Shares”), and
providing to the Participant a conditional right to earn the Target Performance
Shares, or a number of Performance Shares ranging from 70% (at the Threshold
Performance level) to 200% (at the Maximum Performance level) of the Target
Performance Shares, by achievement of the designated levels of performance of
each performance criteria as specified in the Performance Goal attached hereto
as Appendix A, the earning of which would entitle the



--------------------------------------------------------------------------------



Participant to receive for each Performance Share earned, in accordance with
Section 2 below, one share of Common Stock, subject to the provisions of
Sections 3 and 4 below (the “Performance Share Award”).  The Performance Shares
granted under the Performance Share Award are Deferrable Performance Shares
under the Guidelines, and the payment of shares of Common Stock upon vesting of
Awarded Shares (as defined below) in accordance with the terms and conditions of
this Agreement may be deferred by the Participant in accordance with Section 4.2
of the Guidelines.  If the Participant desires to defer the payment of Awarded
Shares, the Participant must complete an election form prescribed by the
Committee and deliver it to the Company no later than six months before the end
of the Performance Period (as defined in Section 2) or, if earlier, the date the
number of Performance Shares to be earned has become readily ascertainable
within the meaning of Treasury Regulation Section 1.409A-2(a)(8).


2.  Certification/Vesting Date.  Subject to the Participant’s not incurring a
Termination of Employment prior to the Certification/Vesting Date (as defined
below) (except as otherwise specifically set forth in this Agreement), upon the
Committee determining and certifying the achievement of the Performance Goal
with respect to the Company’s fiscal year beginning on [PERFORMANCE PERIOD
BEGINNING DATE] and ending on [PERFORMANCE PERIOD END DATE] (the “Performance
Period”), the Participant shall have the right to receive one share of Common
Stock for each Performance Share earned based on the level of attainment of the
Performance Goal in accordance with Appendix A (“Awarded Shares”) during the
Performance Period, subject to the Participant meeting the service-based vesting
requirements of Section 3.  The Committee shall certify the achievement of the
Performance Goal no later than seventy-five (75) days following the Performance
Period (the date of such certification the “Certification/Vesting Date”).  If on
the Certification/Vesting Date the Committee determines and certifies that the
Performance Goal has not been achieved at the designated Threshold Performance
level, then all of the Performance Shares shall be forfeited on the
Certification/Vesting Date. If on the Certification/Vesting Date the Committee
determines and certifies that the Performance Goal has been achieved at a level
equal to or greater than the designated Threshold Performance level but less
than the designated Target Performance level or the designated Maximum
Performance level, then any Performance Shares in excess of the number earned in
accordance with Appendix A shall be forfeited on the Certification/Vesting Date.


3.  Death or Disability/Change in Control before the Certification/Vesting Date;
Effect of Terminations of Employment.


3.1.  Death, Disability and Termination of Employment. 


(i)
In the event of the Participant’s death or Disability prior to the
Certification/Vesting Date and prior to forfeiture of the Performance Shares,
the Performance Goal shall be deemed to be satisfied at a level equal to the
greater of the designated Target Performance level or the Projected Performance
Level (as defined in Appendix A) as of the date of such death or Disability, and
the resulting number of earned Performance Shares, which shall be the resulting
Awarded Shares, shall become fully vested and shall be distributed to the
Participant or his or her beneficiary within sixty (60) days following the
Participant’s death or Disability.  The term “Disability” shall have the meaning
as set forth in Plan Section 2.14 treating the Performance Shares as being
subject to Code Section 409A, provided that a “Disability” shall be deemed to
have occurred only if it qualifies as a disability within the meaning of
Treasury Regulation Section 1.409A-1(e)(1).






--------------------------------------------------------------------------------



(ii)
In the event of the Participant’s Termination of Employment without Cause (and
other than due to death or Disability) following the first 12 months of the
Performance Period and prior to each of the Certification/Vesting Date,
forfeiture of the Performance Shares, and a 409A Change in Control, the
Participant shall earn Performance Shares in an amount equal to the product of:
(x) the number of Performance Shares which the Participant would have earned,
based on actual achievement of performance criteria, if the Participant had not
incurred a Termination of Employment and the last day of the Performance Period
were the end of the month in which the Termination of Employment without Cause
occurs; times (y) a fraction, the numerator of which is the number of full
months during the Performance Period in which the Participant was employed, and
the denominator of which is 36. The resulting number of earned Performance
Shares (if any), which shall be the resulting Awarded Shares, shall become fully
vested and shall be distributed to the Participant within sixty (60) days
following the Participant’s Termination of Employment without Cause.



(iii)
In the event of any Termination of Employment (other than a Termination of
Employment without Cause or due to death or after Disability) prior to the
Certification/Vesting Date, except as otherwise provided in Section 3.2 (with
respect to Alternative Performance Shares following a 409A Change in Control),
all Performance Shares shall be forfeited on the date of such Termination of
Employment.  



3.2.   409A Change in Control.  In the event of a 409A Change in Control prior
to the Certification/Vesting Date, no acceleration of earning or vesting shall
occur with respect to the Performance Shares solely due to such event if the
Committee has reasonably determined in good faith, prior to the Assumption
Deadline (as defined below), that the Performance Shares shall be honored or
assumed, or new awards substituted therefor (each such honored, assumed or
substituted Performance Share hereinafter called an "Alternative Performance
Share"), by Participant's employer (or the parent or a subsidiary of such
employer) by the Assumption Deadline, provided that such Alternative Performance
Shares must meet the following criteria:


(i)
Each Alternative Performance Share must be based on stock which is traded on an
established securities market, or which will be so traded within 30 days after
the 409A Change in Control, or provide for a cash payment not less than the cash
value of the Performance Share based on the highest consideration per share
received by a holder of Common Stock in the transaction or series of
transactions that gave rise to the 409A Change in Control;



(ii)
The Alternative Performance Shares must provide such Participant with rights,
terms, conditions and entitlements substantially equivalent to or better than
the rights, terms, conditions and entitlements applicable under the Performance
Shares, including, but not limited to, an identical or better vesting schedule;



(iii)The Alternative Performance Share must have economic value substantially
equivalent to the value of each Performance Share (such equivalent values to be
determined as of the time of the 409A Change in Control);


(iv)
In furtherance of clause (ii) above, the performance goal applicable to the
Alternative Performance Shares (the “Alternative Performance Goal”) and the
corresponding level at which Alternative Performance Shares shall be earned must
be determined by the Committee to be not less probable of being achieved than
the Performance Goal immediately prior to the 409A Change in Control (assuming
the 409A Change in Control had not occurred and




--------------------------------------------------------------------------------



assuming that the Company had incurred no expense in connection with the 409A
Change in Control);


(v)
The Alternate Performance Shares must be structured in a manner intended to
comply with Section 409A of the Code to avoid any adverse tax consequences
thereunder, to the extent applicable;



(vi)
The Alternative Performance Shares shall provide that, in the event that, within
two years following the 409A Change in Control and prior to the
Certification/Vesting Date, either the Participant has a Termination of
Employment by his or her employer other than for Cause (with the result that
immediately thereafter the Participant is not employed by such employer or its
parent or other affiliates or that the Alternative Performance Shares otherwise
would be forfeited under their terms but for this provision), or if the
Participant would be paid a CIC Payment under Section 3(b)(i) of the Company’s
Change-in-Control Agreement upon a Termination of Employment by the Participant
for “Good Reason” (however designated), or under any other agreement with the
employer or its parent or other affiliates and Participant effects a Termination
of Employment for such Good Reason, then the Alternative Performance Goal shall
be deemed to be satisfied at the Maximum Performance level as of the date of
such Termination of Employment, and the resulting number of earned Alternative
Performance Shares, which shall be the resulting awarded shares (or awarded
cash), shall become fully vested and shall be distributed to the Participant
within five business days thereafter.



(vii)
Any changes after the 409A Change in Control to the businesses the performance
of which is measured under the Alternative Performance Goal, including but not
limited to asset sales or dispositions, reorganizations, restructurings,
acquisitions, or discontinuations of operations, that will or could have an
adverse affect on the performance criteria under the Alternative Performance
Goal during the Performance Period shall be accompanied by adjustments to the
Alternative Performance Goal to the extent permitted under Section 162(m) of the
Code so that such changes do not reduce the probability of the Performance Goal
being achieved at the level that would have been obtained in the absence of such
changes.



If the foregoing conditions are not met by the Assumption Deadline (as defined
below) (with reasonable provision made for compliance with those conditions to
be performed after the Assumption Deadline), the Performance Goal shall be
deemed to be satisfied at a level equal to the greater of the designated Target
Performance level or the Projected Performance Level (as defined in Appendix A)
as of the date of such 409A Change in Control, and the resulting number of
earned Performance Shares, which shall be the resulting Awarded Shares, shall
become fully vested as of the 409A Change in Control (including in the case of a
Participant whose employment terminated between the time of the 409A Change in
Control and the Assumption Deadline) and shall be distributed to the Participant
not later than the Assumption Deadline. For purposes of this Section 3.2, the
“Assumption Deadline” shall be the date of the 409A Change in Control if the
Company had at least 20 days’ advance notice that the 409A Change in Control was
anticipated to occur, and otherwise the Assumption Deadline shall be the date
ten business days after the 409A Change in Control.


The provisions of this Performance Share Agreement supersede Plan Section
14.1(a).





--------------------------------------------------------------------------------



4.  Vesting and Distribution of Awarded Shares. Subject to Sections 3 and 5,
Awarded Shares shall vest and become payable at the Certification/Vesting Date
if the Participant has not incurred a Termination of Employment prior to the
Certification/Vesting Date. Vested Awarded Shares shall be distributed to the
Participant on the applicable Certification/Vesting Date; provided, that in the
event the Participant has made a valid deferral election in accordance with
Section 4.2 of the Guidelines the vested Awarded Shares shall be distributed to
the Participant in accordance with such deferral election and the Guidelines (a
“Deferral Election”).


Except as otherwise provided herein, there shall be no proportionate or partial
vesting in the periods prior to the applicable Vesting Dates and all vesting
shall occur only on the appropriate Vesting Date. 


5. Dividend Equivalents. In the event that the Company declares and pays
ordinary cash dividends on its outstanding Common Stock the record date for
which is on or after the Grant Date and on or before the date of distribution of
Awarded Shares (including during any period of deferral at the election of the
Participant), the Participant shall be credited, as of the dividend payment
date, for each Performance Share that is potentially earnable under this
Agreement, a cash amount equivalent to the cash amount paid at that date on one
share of Common Stock, under Section 9.2(d) of the Plan. Such credited cash
amount of dividend equivalents shall be earned and vested if and only if the
related Performance Share becomes earned and vested (i.e., it is forfeitable to
the same extent as the related Performance Share). No interest will be credited
on accrued dividend equivalents. Dividend equivalents will be distributable at
such time as the Awarded Shares resulting from the earning and vesting of the
Performance Shares to which the dividend equivalents relate are distributed;
provided, however, that the Company may withhold cash dividend equivalents to
satisfy then applicable tax withholding obligations relating to Awarded Shares
(to minimize the number of Awarded Shares being withheld to satisfy tax
obligations) under Section 12.


6.  Detrimental Activity.  In the event the Participant engages in Detrimental
Activity prior to, or during the one year period following the earlier of the
Participant’s Termination of Employment or the Certification/Vesting Date, the
Committee may direct (at any time within one year thereafter) that all
Performance Shares shall be immediately forfeited to the Company and that the
Participant shall pay over to the Company an amount equal to the gain realized
at the time of vesting of any Awarded Shares. 


7.  Restrictions on Transfer.  The Participant shall not sell, negotiate,
transfer, pledge, hypothecate, assign, encumber, anticipate or otherwise dispose
of the Performance Share Award or Performance Shares, and such Performance Share
Award and Performance Shares shall not be subject to attachment or garnishment
by creditors of Participant or Participant’s beneficiaries (if any), except as
specifically permitted by the Plan and this Agreement, and only to the extent
permitted under Code Section 409A.  Any attempted Transfer in violation of this
Agreement and the Plan shall be void and of no effect. 


8.  Issuance Restrictions.  The Company is not obligated to issue any securities
if, in the opinion of counsel for the Company, the issuance of such Common Stock
shall constitute a violation by the Participant or the Company of any provisions
of any law or of any regulations of any governmental authority or any national
securities exchange.


9.  Securities Representations.  The shares of Common Stock will be issued to
the Participant and this Agreement is being made by the Company in reliance upon
the following express representations and warranties of the Participant.  The
Participant acknowledges, represents and warrants that:



--------------------------------------------------------------------------------





9.1.  The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this section;


9.2.  The Common Stock must be held indefinitely by the Participant unless (i)
an exemption from the registration requirements of the Securities Act is
available for the resale of such Common Stock or (ii) the Company files an
additional registration statement (or a “re-offer prospectus”) with regard to
the resale of such Common Stock and the Company is under no obligation to
continue in effect a Form S-8 Registration Statement or to otherwise register
the resale of the Common Stock (or to file a “re-offer prospectus”);


9.3.  The exemption from registration under Rule 144 will not be available under
current law unless (i) a public trading market then exists for the Common Stock,
(ii) adequate information concerning the Company is then available to the
public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.


10.  Not an Employment Agreement.  Neither the execution of this Agreement nor
the issuance of the Performance Share Award or the Common Stock hereunder
constitute an agreement by the Company to employ or to continue to employ the
Participant during the entire, or any portion of, the term of this Agreement,
including but not limited to any period during which any shares of Common Stock
are outstanding.


11.  Power of Attorney.  The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest.  The Company,
as attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of
Common Stock and property provided for herein, and the Participant hereby
ratifies and confirms that which the Company, as said attorney-in-fact, shall do
by virtue hereof.  Nevertheless, the Participant shall, if so requested by the
Company, execute and deliver to the Company all such instruments as may, in the
judgment of the Company, be advisable for this purpose.


12.  Withholding.  The Participant acknowledges that the Participant is solely
responsible for all applicable foreign, federal, state, and local taxes with
respect to the Performance Share Award and the payments thereunder; provided,
however, that at any time the Company is required to withhold any such taxes
(including, without limitation, any employment taxes), the Participant shall
pay, or make arrangements to pay, in a manner satisfactory to the Company, an
amount equal to the amount of all applicable  minimum statutory federal, state
and local or foreign taxes that the Company is required to withhold at any time,
including, if then permitted by the Company, by electing to reduce the number of
shares of Common Stock otherwise then deliverable to the Participant under this
Agreement.  In the absence of such arrangements, the Company or one of its
Affiliates shall have the right to make such required withholding from any
amounts payable to the Participant, including, but not limited to, the right to
withhold shares of Common Stock (or any other payments to be made under this
Agreement) otherwise deliverable to the Participant under this Agreement.  If
the Company has announced that it will withhold shares in the absence of
alternative arrangements, the Participant



--------------------------------------------------------------------------------



must make arrangements for such alternative payment (if he or she wishes to do
so) either 60 days in advance of the applicable tax date or at a time when the
Participant is not otherwise precluded from trading Common Stock under the
Company’s insider trading policies (unless otherwise determined by the
Company).  For clarity, the Company will not withhold, or permit the Participant
to require that the Company withhold, taxes in excess of the statutory minimums
(e.g., federal, state and local taxes, including payroll taxes) and the Company,
as a matter of practice, will not withhold taxes in excess of statutory
minimums.  If a taxing authority or jurisdiction has multiple statutory
withholding rates to choose from, the lowest withholding rate must be withheld.


13.  Miscellaneous.


13.1.  This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees.  The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company or any affiliate by which the
Participant is employed to expressly assume and agree in writing to perform this
Agreement.  Notwithstanding the foregoing, the Participant may not assign this
Agreement other than with respect to shares of Common Stock Transferred in
compliance with the terms hereof.


13.2.  This award of the Performance Share Award and the issuance of Common
Stock thereunder shall not affect in any way the right or power of the Board or
stockholders of the Company to make or authorize an adjustment, recapitalization
or other change in the capital structure or the business of the Company, any
merger or consolidation of the Company or subsidiaries, any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, the dissolution or liquidation of the Company, any sale or transfer of
all or part of its assets or business or any other corporate act or proceeding. 
Performance Shares and Awarded Shares shall be subject to adjustment in
accordance with Section 4.2(b) of the Plan, including during any period in which
payment of the Award is deferred at the election of Participant.  For clarity,
ordinary dividends on Common Stock will not trigger adjustments to Performance
Shares and Awarded Shares, and any adjustments to Performance Shares and Awarded
Shares shall take into account dividend equivalents credited thereon under
Section 5.


13.3.  The Participant agrees that the award of the Performance Share Award
under this Agreement and the issuance of Common Stock thereunder is special
incentive compensation and that the Performance Share Award (even if treated as
compensation for tax purposes) will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company.


13.4.  No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.


13.5.  The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.





--------------------------------------------------------------------------------



13.6.  The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


13.7.  All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like
notice.  Notices to the Company shall be addressed to the Compensation Committee
of the Board.


13.8.  This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.


13.9.  The right to receive each payment of Awarded Shares shall be treated as a
separate award for purposes of Section 409A of the Code.


14.  Rights as a Stockholder.  You shall have no rights as a stockholder with
respect to any shares of Common Stock covered by the Performance Share Award
unless and until you have become the holder of record of the shares of Common
Stock. 


15.  Provisions of Plan Control.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time.  The Plan is incorporated herein by reference.  A copy of the
Plan has been delivered to the Participant.  If and to the extent that this
Agreement conflicts or is inconsistent with the terms, conditions and provisions
of the Plan, the Plan shall control, and this Agreement shall be deemed to be
modified accordingly.  Unless otherwise indicated, any capitalized term used but
not defined herein shall have the meaning ascribed to such term in the Plan. 
This Agreement contains the entire understanding of the parties with respect to
the subject matter hereof (other than any other documents expressly contemplated
herein or in the Plan) and supersedes any prior agreements between the Company
and the Participant.


16.  Agreement and Grant Not Effective Unless Accepted. By signing below you
agree (i) to enter into this Agreement, and (ii) to the terms and conditions of
the Agreement. Until you sign below and the Agreement is countersigned by the
Company, this Performance Share Award shall not be effective and, if you do not
sign below and return to the Company within 14 days from the date the Agreement
is made available to you, this Performance Share Award shall be null and void.
   
IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.





--------------------------------------------------------------------------------



 
COMTECH TELECOMMUNICATIONS CORP.
Employee’s Signature
 
Social Security No.
 
 
 
By:
 
Home Address:
 
 
Authorized Officer
 
Street
 
 
 
 
 
City State Zip Code
 




--------------------------------------------------------------------------------



APPENDIX A




PERFORMANCE SHARES AGREEMENT
Performance Goal and Corresponding Earned Shares
Under the Comtech Telecommunications Corp.
2000 Stock Incentive Plan, as Amended and Restated October 2, 2013


Fiscal [YEAR-YEAR] Performance Period


A Participant shall earn Performance Shares in accordance with the provisions
set forth below. Capitalized terms in this Exhibit shall have the meanings as
defined in the Performance Shares Agreement of which the Exhibit is a part.


[PERFORMANCE GOALS]



